Citation Nr: 1638850	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an unspecified virus, claimed as malaria and/or hepatitis.

2.  Entitlement to service connection for a stomach disorder, claimed as intestine/gut condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 (as to unspecified virus) and August 2009 (as to stomach disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These matters were previously remanded by the Board in June 2013 and May 2014.  Although the Veteran requested a hearing, he withdrew that request in a June 2013 statement.  38 C.F.R. § 20.702(e).  

A March 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, named the Virginia Department of Veterans Services as the Veteran's representative.  In February 2013, the Veteran submitted a new VA Form 21-22 that named The American Legion as his representative.  However, the VSO representative did not sign the form, rendering it invalid.  The American Legion has not participated in the claim.  In September 2016, another VA Form 21-22 appointed the Virginia Department of Veterans Services as the Veteran's representative.  The September 2016 VA Form 21-22 was received more than 90 days after the May 2016 letter notifying the Veteran that his appeal had been certified to the Board, meaning it was technically untimely.  38 C.F.R. §20.1304.  Nonetheless, as the February 2013 VA Form 21-22 was not signed by a representative of The American Legion and it is unclear whether The American Legion was aware that the Veteran had named them as his representative, the Board finds that Virginia Department of Veterans Services is the appropriate representative in these claims because they were named in both the March 2012 and February 2013 VA Forms 21-22.  
  
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, additional remand is required in these matters.  The May 2014 remand instructed the AOJ to obtain a supplemental opinion as to these claims.  As to the residuals of an uspecified virus, the opinion was to consider hepatitis antibodies noted in a private December 2001 lab report.  Unfortunately, the March 2016 supplemental opinion did not discuss the finding of hepatitis antibodies, and found that Veteran's in-service illness was acute and transient without persistent or recurrent sequelae.  Although the September 2013 opinion asserted that it would be speculative to say that the Veteran's post-military hepatitis A antibodies are related to service, the May 2014 remand specifically determined that this finding was inadequate.  Upon remand, a supplemental opinion should be obtained that considers the finding of hepatitis A antibodies in December 2001.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the Veteran's stomach disability, the March 2016 opinion stated that the Veteran's stomach disorder/abdominal disorder is not related to the claimed viral disorder in service.  The opinion went on to find that there is no nexus or link between the abdominal issues that presented decades later and the Veteran's service, explaining that the Veteran's abdominal issues are extremely common in the general population, and concluding that the Veteran's stomach conditions are less likely as not to have a correlation to, or be aggravated by, any exposures to any substances or infectious agents in service.  Unfortunately, this opinion is inadequate.  An adequate opinion contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the clinician found that the stomach disabilities are unrelated to service, and asserted that the Veteran's stomach problems are common and that they occurred decades after service, but did not explain why these facts support the clinician's conclusion.  Additionally, the conclusion that the Veteran's stomach conditions are less likely as not to have a correlation to any substances or infectious agents in service, presumably a reference to the Veteran's claim that his disabilities may be related to herbicide exposure, is not supported by any rationale.  An additional opinion is required upon remand.    

The claims folder should also be updated to include VA treatment records compiled since November 25, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Salem VA Medical Center and all associated outpatient clinics including the Wytheville community based outpatient clinic dated from November 25, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to an appropriate VA clinician who has not given an opinion on this matter before.  After reviewing the claims file, the clinician is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has residuals of an in-service virus, claimed as malaria or hepatitis?  The clinician is to specifically discuss whether the December 2001 finding of Hepatitis A antibodies, which was found to be indicative of a past infection of Hepatitis A, is a residual of the Veteran's in-service illness.  The in-service illness is referenced in his service treatment records in April and May 1967.  An April 1967 notation contained a differential diagnosis of malaria or hepatitis, which is consistent with the Veteran's report that he was told he had either malaria or hepatitis.  

ii) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's stomach conditions are caused by or related to service, to include exposure to herbicides, and the April and May 1967 fever accompanied by pain in the right upper quadrant of the abdomen?

Any opinion offered must be supported by a complete rationale.  The opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  If the clinician finds that a new examination is necessary to provide the requested opinion, then a new examination should be scheduled.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




